Citation Nr: 1648162	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective August 25, 2008.  An evaluation of 100 percent was assigned because of hospitalization over 21 days from January 5, 2009.  An evaluation of 30 percent was assigned from March 1, 2009.  The Veteran appealed the initial rating assigned in that decision.  The claims file was subsequently transferred to the RO in Jackson, Mississippi.

In December 2013, the Board issued a decision as to the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  However, in January 2015, the Board found that additional pertinent evidence was received by the RO during the course of the appeal but was not associated with the claims file until May 2014, after the Board's December 2013 decision.  In order to preserve due process, the Board vacated its December 2013 decision, and remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board determined that a remand was necessary in order obtain outstanding evidence and in order for the RO to readjudicate the claims on appeal, with consideration of this evidence.  A supplemental statement of the case (SSOC) issued in March 2016 shows that the RO obtained additional evidence and readjudicated the issues.  With respect to the issue of entitlement to a higher initial rating for PTSD, the RO provided the Veteran with a VA psychiatric examination in March 2016.  As discussed below, the Board finds that this examination report is not adequate for rating purposes.    

The March 2016 VA examination report shows that the Veteran was diagnosed as having PTSD and bipolar disorder.  The examiner stated that it was possible to differentiate what symptoms are attributable to each diagnosis. Specifically, the examiner found that paranoia, manic episodes, compulsive gambling, episodes of homelessness, racing thoughts, and mood swings were related to the Veteran's bipolar disorder.  Recurrent thoughts, possible nightmares and anxiety were found to be related to the Veteran's PTSD. 

The Board notes that the examination report further indicates additional symptoms, different from those noted above, that apply to both of the Veteran's diagnoses.  The examiner did not, however, note which of those symptoms is related to the Veteran's service-connected PTSD, and which symptoms were related to his nonservice-connected bipolar disorder, notwithstanding the examiner's statement that it is possible to differentiate what symptoms are attributed to each diagnosis.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the above, the Board finds that further examination and clarification is warranted.

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and lay assertions. 

The examiner should report all manifestations and symptoms of the Veteran's PTSD, including the frequency, severity, and duration of such symptomatology.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

If the examiner is unable to distinguish between the psychiatric symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review. 

2.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




